DETAILED ACTION
This action is responsive to the response to restriction requirement filed 11/16/2022.
Claims 1-5 have been elected, and are pending. Claims 6-13 are withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedrax-Weiss, et al., U.S. PGPUB No. 2015/0100308 (“B-W”).
B-W teaches a system and method for creating dictionaries. With regard to Claim 1, B-W teaches a method for extracting information, comprising: 
receiving an input text ([0016]-[0017] describe that servers provide a corpus of a wide variety of documents having textual components); 
splitting the input text into n-grams while retaining a case of words as a feature ([0023] describes that a module extracts word n-grams that are to be analyzed for dictionary creation; [0028] describes that phrase capitalization is analyzed); 
for each n-gram, determining whether it is a capitalized concatenated sequence of words and calculating a frequency of the n-gram's appearance in the input text relative to how rarely the n-gram is used in general use ([0028] describes that each of a phrase’s various occurrences can be analyzed to determine if each instance is capitalized. [0026] describes that a tf-idf score can be calculated for each document in which a phrase occurs); 
identifying as a defined term each n-gram that is a capitalized concatenated sequence of words and has a relative frequency above a predetermined threshold ([0034]-[0035] describes that the highest scoring terms, using scores derived from factors including capitalization and tf-idf sub-scores, are selected for further processing and possible inclusion in a specialized dictionary if they score among the top N documents); 
identifying a definition of each defined term from the input text ([0050] describes that a phrase definition module ranks occurrences of phrases, and extracts a definition from the text surrounding the highest ranking occurrence of a phrase); and 
displaying the definition of a defined term while also displaying a portion of the input text in which the defined term appears but that is different from a portion of the input text identified as the definition of the defined term ([0057] describes that the dictionary data can be used to display the extracted definition for the specialized term when viewing the term in another context, such as an electronic book. As [0016]-[0017] describe that the documents processed can be electronic books, the system extracts and displays definitions from the same document in at least some instances).
With regard to Claim 3, B-W teaches that the definition of a defined term is not displayed until a view of the input text is scrolled to display the portion of the input text in which the defined term appears but that is different from a portion of the input text identified as the definition of the defined term. [0057] describes that a word for which a definition has been created in a specialized dictionary is visible in an interface, it becomes selectable for the purpose of displaying the definition in the interface.
With regard to Claim 5, B-W teaches that the defined terms are highlighted where they appear in a display of the input text. [0057] describes that a word for which a definition has been created in a specialized dictionary is visible in an interface, it becomes selectable for the purpose of displaying the definition in the interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over B-W, in view of Mahata, et al., U.S. PGPUB No. 2019/0155944 (“Mahata”).
B-W, in view of Mahata teaches cleaning the input text before the input text is split into n-grams by at least removing punctuation marks except for a predetermined plurality of punctuation marks to be retained. B-W teaches at [0023] splitting text into n-grams. Mahata teaches at [0050]-[0052] that text can have punctuation removed except for a few specific types, before text is tokenized or chunked for carrying out entity recognition thereon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mahata with B-W. Mahata teaches cleaning text as part of textual recognition, in order to aid with recognition tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mahata with B-W, to improve system functioning by improving text recognition by selectively removing punctuation therefrom.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over B-W, in view of O’Sullivan, et al., U.S. PGPUB No. 2013/0174029 (“O’Sullivan”).
B-W, in view of O’Sullivan teaches that defined terms are displayed together with the input text even if the defined terms are not present in a currently displayed portion of the input text. B-W teaches defined terms, as described above. O’Sullivan teaches at [0029] that an interface can have a “defined terms” mode, which shows a plurality of terms identified in a document that falls into a number of categories. [0031] describes that one of the categories is a defined terms category, which displays the terms that are defined in the document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine O’Sullivan with B-W. O’Sullivan enables direct viewing of defined terms as well as other categories of terms identified within a document. One of skill in the art would seek to combine this aspect of O’Sullivan with B-W, in order to improve user experience by enabling viewing of a glossary of defined terms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

11/23/2022